ORDER
Considering the Petition for Transfer to Active Status filed by respondent and the Office of Disciplinary Counsel,
IT IS ORDERED that John V. Baus, Jr., Louisiana Bar Roll number 14070, be reinstated to the practice of law, subject to the condition that he must fully and completely adhere to all terms of the five-year recovery agreement he entered into with the Lawyers Assistance Program on December 4, 2002. The Office of Disciplinary Counsel shall monitor respondent’s compliance with his recovery agreement and notify this court of any violation, which may be grounds for immediately returning respondent to disability inactive status.
/s/ Jeffrey P. Victory
Justice, Supreme Court of Louisiana